On Rehearing
Cobb specifies four points in our opinion to which he excepts:
First, as to the refusal of his charge. that the indictment is not evidence;
Second, the second sentence in the ' fourth-from-the-end paragraph, “Cobb *104said lie left before Edmondson was cut,” is' not found in the evidence;
Third, our treatment of the trial judge’s comment about the immateriality of to whom the knife belonged was wrong; and
Fourth, the handling of the objection concerning the “normal channel” of prosecution was error.
What we have said as to points one, three and four need not be further extended. As to the second point, we consider the fair purport of Cobb’s testimony was as we have stated. However, so that he may not be hindered should he pursue certiorari, we gladly admit that there is no express statement by him such as the one we attributed to him.
Hence, the offending sentence will be deemed to be expunged.
Application overruled.